AGREEMENT
TO
EXTEND THE TERM OF THE
MANAGEMENT CONTINUITY AGREEMENT

WHEREAS, Alan W. Faigin (the “Executive”) entered into a management continuity
agreement with Fremont General Corporation (the “Company”) effective August 7,
2003 (herein, the “Agreement”);

WHEREAS, the Agreement will terminate on August 7, 2006 unless extended by
mutual written agreement between the Company and the Executive;

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and the Executive agree that the term of the
Agreement is extended to August 7, 2009.

IN WITNESS WHEREOF, the Executive and the Company hereby agree that the
Agreement is amended to reflect the foregoing.

     

Alan W. Faigin
Date:

Fremont General Corporation

By:

Date:

